Citation Nr: 1740529	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  14-00 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to service connection for social anxiety disorder. 



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



ATTORNEY FOR THE BOARD

S. Krunic, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from July 1967 to July 1969.  His awards and decorations include the Combat Infantryman Badge and the Purple Heart. 

This matter comes to the Board of Veterans' Affairs (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran's appeal initially included the issue of entitlement to service connection for shell fragment wounds to the torso and upper legs, to include scars.  Subsequently, in December 2016 rating decision, the RO granted service connection for scars, left lower extremity (claimed as shell fragment wounds to front facing torso and upper legs) and assigned a noncompensable evaluation, effective from November 30, 2010.  The RO's grant of service connection for this issue constitutes a full award of the benefits sought on appeal.  Thus, this matter is no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158   (Fed. Cir. 1997)
(holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

In his January 2014 substantive appeal (VA Form 9), the Veteran requested to testify at a Board videoconference hearing.  However, in a March 2017 statement, the Veteran, through his representative, withdrew his hearing request.  As such, the Veteran's hearing request is deemed withdrawn. 38 C.F.R. § 20.704  (2016).  


FINDING OF FACT

In a March 2017 written statement, the Veteran, through his representative, indicated that he wanted to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105 (b)(2),(d)(5) (West 2014); 38 C.F.R. § 20.204  (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105. A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a March 2017 written statement, the Veteran, through his representative, indicated that he wanted to withdraw his appeal regarding the issue of entitlement to service connection for social anxiety disorder.  See March 2017 Statement in Support of Claim (VA Form 21-4138).   

As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


